DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 2, 9 and 16 are objected to because of the following informalities:  
In claims 2, 9 and 16, the limitation “in response to determining the content management action based on the user engagement information and the content difficult level” should be changed to “in response to determining the content management action based on the user engagement information and the content difficulty level”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al. (US Publication Number 2015/0326570 A1, hereinafter “Publicover”) in view of Karmarkar et al. (US Publication Number 2015/0213634 A1, hereinafter “Karmarkar”).


(1) regarding claim 2:
As shown in figs. 6-7, Publicover disclosed a system (para. [0077], note that the CBID system can be implemented within headwear that includes a head-mounted display), comprising: 
one or more processors, one or more non-transitory computer-readable memories, with program instructions stored on the one or more non-transitory computer-readable memories, the one or more processors configured to execute the program instructions to cause the system to perform the operations (para. [0082], note that the processing unit 165 can be a field-programmable gate array (FPGA), microcomputer, microcontroller, application specific integrated circuit (ASIC) or other computing device) comprising: 
determining, via a network from a user device of a user, user engagement information corresponding to an online content being viewed by the user (para. [0172], note that a camera mounted on the headwear device that views the environment of the device wearer can be used to identify objects that may be of interest for purchase i.e. user engagement information corresponding to an online content), wherein the user engagement information comprises a user response to the online content, wherein the user engagement information further comprises a first level of engagement by the user with the online content (para. [0171], note that [0171] FIG. 8 illustrates a sequence of steps to make a CBID-authorized online purchase (without having to cluster items into an online "cart"). When an item to be purchased has been identified 2900, an eye signal 2910 can be executed to indicate a desire to purchase), and wherein the user engagement information is determined at least partially based on body information of the user (para. [0174], note that a specific exemplary implementation of the CBID approach is "buy at the aisle" using eye-signal methods or processes referred to as "look to buy." i.e. the user engagement information is based on how long the eyes are gazing);
in response to the determining the user engagement information, determining a content management action based on the user engagement information (para. [0173], note that Information about the item including a proposed purchase price can be generated by a processing unit associated with the retail outlet. This information can then be displayed on nearby monitors or on a head-mounted display associated with the device wearer i.e. in response to user’s interest/engagement information).
Pulicover disclosed most of the subject matter as described as above except for specifically teaching determining a content difficulty level for the user of the online content based on the user engagement information and the online content; in response to determining the user engagement information and the content difficulty level, determining a content management action based on the user engagement information and the content difficult level; and in response to the determining the content management action based on the user engagement information and the content difficult level, causing the user device to alter the online content based on the determined content management action to cause a second level of engagement with the altered online content that is higher than the first level of engagement with the online content, and wherein the altered online content is based on the user response and the content difficulty level, and wherein the causing the user device to alter the online content is further based on identifying one or more health conditions associated with the user.
However, Karmarkar teaches determining a content difficulty level for the user of the online content based on the user engagement information and the online content (para. [0028], note that in step 102 of process 100, a user profile is received. The user profile can include, inter alia, a user's optimum reading level (e.g. can include factors that affect readability of text, difficulty of text terms, specialization of content of text, student grade reading levels, vocabulary content and the like)); in response to determining the user engagement information and the content difficulty level, determining a content management action based on the user engagement information and the content difficult level (para. [0029], note that in step 104, the user is provided reading material at an optimum reading level. The optimum reading level can be determined according to various user attributes such as demographic profile, age, content being read, current user activity and/or reading level (e.g. as determined from historic testing data, eye-tracking data that indicated comprehension difficulty with respect to various terms that indicate a user's reading level, etc.)); and in response to the determining the content management action based on the user engagement information and the content difficult level, causing the user device to alter the online content based on the determined content management action to cause a second level of engagement with the altered online content that is higher than the first level of engagement with the online content (para. [0030], note that in step 106, a user's current saccadic velocity can be determined. This value can be an averaged value of saccadic velocity over a period of time. It is noted that other eye-tracking attributes that are indicative of mental fatigue (e.g. pupil dilation, blink rates, blink periods, and the like) can be determined in lieu of and/or in addition to saccadic velocity. In step 108, a user's current reading level can be modified (e.g. increased, decreased) according to a mental fatigue level indicated by the data obtained in step 106), and wherein the altered online content is based on the user response and the content difficulty level (para. [0030], note that in another example, multiple eye-tracking attributes indicative of mental fatigue), and wherein the causing the user device to alter the online content is further based on identifying one or more health conditions associated with the user (para. [0042], note that the eye-tracking data can be monitored to determine a mental state i.e. health condition (e.g. according to saccadic velocity differentials (e.g. as between current and historical averages), blink rates and velocities, etc.) of the medical professional).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose determining a content difficulty level for the user of the online content based on the user engagement information and the online content; in response to determining the user engagement information and the content difficulty level, determining a content management action based on the user engagement information and the content difficult level; and in response to the determining the content management action based on the user engagement information and the content difficult level, causing the user device to alter the online content based on the determined content management action to cause a second level of engagement with the altered online content that is higher than the first level of engagement with the online content, and wherein the altered online content is based on the user response and the content difficulty level, and wherein the causing the user device to alter the online content is further based on identifying one or more health conditions associated with the user. The suggestion/motivation for doing so would have been in order to efficiently modifying text content presentation settings as determined by user states based on user eye metric data (para. [0003]). Therefore, it would have been obvious for Publicover and Karmarkar to obtain the invention as specified in claim 2.

	(2) regarding claim 3:
	Publicover further disclosed the system of claim 2, the operations further comprising: transmitting information corresponding to the determined content management action to the user device, wherein the causing the user device to alter the online content is in response to the transmitting the information (para. [0174], note that identification symbols can be physically affixed to the item or its packaging, or within signage associated with the items...display (on an HMD or remote display device) information, including cost, about the item. [0177] Using eye signals and/or other means of interaction, optionally select and supply any additional information (e.g., specifications, availability of similar items, warranty information) desired by the purchaser). 

	(3) regarding claim 4:
Publicover further disclosed the system of claim 2, wherein the online content is a virtual reality content or an augmented reality content (para. [0165], note that such eye signals can include those made solely with one or both eyes of the device wearer as well as those in which there is interaction with real world or other virtual objects). 

(4) regarding claim 5:
Publicover further disclosed the system of claim 2, wherein the body information of the user includes a facial information corresponding to the user captured by the user device (para. [0159], note that CBID can equivalently involve comparisons and/or the exchange of information involving images of irises, ICs, EICs, or other derived parameters. Similarly, data bases used for biometric comparisons could equivalently (for the purposes of identification) contain ICs, EICs, images of eyes, images of faces (including eyes), images of irises, anatomical features of the eye, so-called "unfolded" (i.e., expressed in polar coordinates) iris images, images of other eye features including blood vessels in the sclera, limbus, or other captured or derived parameters).

(5) regarding claim 6:
Publicover further disclosed the system of claim 2, wherein the body information includes one or more gestures of the user identified by the user device (para. [0165], note that eye signals can include the viewing by a device user (using a scene camera pointed outward) of a gesture made by the device wearer's finger). 

(6) regarding claim 7:
Publicover further disclosed the system of claim 2, the operations further comprising: in response to determining the user engagement information, causing a user interface to be provided on the user device; and prompting the user for input via the user interface (para. [0127], note that such identifying characteristics could also be combined with other security tokens, such as information tokens (passwords), physical tokens (keys), produced tokens (speech, gestures, writing), other biometric tokens (fingerprint, voiceprint), and more). 

(7) regarding claim 8:
Publicover further disclosed the system of claim 7, wherein the content management action is determined based on the input from the user (para. [0165], note that eye signals can include the viewing by a device user (using a scene camera pointed outward) of a gesture made by the device wearer's finger).

	
The proposed rejection of Publicover and Karmarkar, as explained in system claims 2-8, renders obvious the steps of the method (figs. 3 and 8) of claims 9-15 and the computer program product (para. [0240], storage memory) claims 16-21 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 2-8 are equally applicable to claims 9-21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Frascati et al. (US Publication Number 2016/0180503 A1) disclosed vision correction through graphics processing.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674